Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 11, 2020                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  162320 & (20) (24) (25)                                                                                 David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  DONALD J. TRUMP FOR PRESIDENT, INC.,                                                                 Richard H. Bernstein
  and ERIC OSTERGREN,                                                                                  Elizabeth T. Clement
             Plaintiffs-Appellants,                                                                    Megan K. Cavanagh,
                                                                                                                        Justices

  v                                                                  SC: 162320
                                                                     COA: 355378
                                                                     Ct of Claims: 2020-000225-MZ
  SECRETARY OF STATE,
           Defendant-Appellee.

  _________________________________________/

        On order of the Court, the motions for immediate consideration are GRANTED.
  The application for leave to appeal the December 4, 2020 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the questions presented
  should be reviewed by this Court. The motion to intervene is DENIED as moot.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 11, 2020
         p1209t
                                                                               Clerk